Court of Appeals
                                             Third District of Texas
                                             I'.O BOX 125-17. AUSTIN. TEXAS 78711-2547
                                                    www.txcourts.gov/3rdcoaaspx
                                                          (512) 463-1733




JEFF L ROSE, CHIEF JUSTICE                                                        JEFFREY D KYLE. CLERK
DAVID PURYEAR. JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           May 21, 2015
The Honorable Sheru-Woodfin
District Clerk
Tom Green Gtuinty Courthouse
112 WesHieauregard
San Afvgelo, TX 76903-5850
   5ELIVCRED VIA E-MAIL *


RE:      Court of Appeals Number:      03-14-00065-CR
         Trial Court Case Number:      D-I3-0127-SB

Style:    Julie Ann Martinez
          v. The State of Texas


Dear Honorable Sheri Woodfin:


         Enclosed, with reference to the above cause, is the mandate of this Court. Please file and
execute in the usual manner.
        Because the appeal has been affirmed, please be advised that the judgment of the trial
court is in lull force and effect. Accordingly, appropriate enforcement procedures may need to
be instituted in your office, including issuance of a capias. If a capias is issued, please remind
the sheriff that Texas Rule of Appellate Procedure 51.2(b)(3) requires that this Court be notified
when the mandate has been carried out and executed.
         In addition, as required by Texas Government Code, Sec. 51.204(d), the trial court clerk
is notified that we will destroy all records filed in respect to this case with the exception of
indexes, original opinions, minutes and general court dockets no earlier than twenty-five (25)
years from the dale final mandate is issued.
         Your cooperation in this regard is appreciated.

                                                       Very truly yours,                       /received x
                                                                                                     JUN 0 12015
                                                                                                  THIRD COURT OF APPEALS,
                                                                                                 v    IEFFS--VDKYIE /
cc:   ^Is.
      ^fyls. Julie
             Julie Ann   Martinez
       Mr. Kirk Hawkins
       Ms. Meacan White
                                       MANDATE
THE STATE OF TEXAS

TO THE 391 ST DISTRICT COURT OF TOM GREEN COUNTY, GREETINGS:

Trial Court Cause No. D-13-0127-SB

       Before our Court of Appeals for the Third District of Texas on February 27,2015, the
cause on appeal to revise or reverse your judgment between

                             Julie Ann Martinez


No. 03-14-00065-CR           v.


                             The State of Texas


Was determined, and therein our Court of Appeals made its order in these words

This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed
the record and the parties' arguments, the Court holds that there was no reversible error in the
trial court's judgment. Therefore, the Court affirms the trial court's judgment of conviction.
Because appellant is indigent and unable to pay costs, no adjudication of costs is made.

Wherefore, we command you to observe the order of our Court of Appeals in this behalf and in
all things have the order duly recognized, obeyed, and executed.


    a^qf Aa,f% A>
                                           Witness the Honorable Jeff L. Rose, Chief Justice of
                f-'"\                      the Court of Appeals for the Third District of Texas,
                                           with the seal of the Court affixed in the City of Austin
                                           on Thursday, May 21,2015.



                                             •PFKEY D.
                                           JEFFREY  D. I^VLE,  CI
                                                       JfcYLE, CLERK

                                           By: Amy Strother, Deputy Clerk
                                                  OFFICIAL BUSINESS                                          Vt U.S.POSTAGE » PITNEY BOWES
Court ofAppeals                                   STATE OF TEXAS
                                                  PENALTY FOR
          Third District                          PRIVATE USE
PO BOX 12547, AUSTIN. TEXAS 78711-2547                                                                        ' ^78701 $000.40°
                                                                      Q. u.                                         0001401603MAY 21                2015




                   RECEIVED
                   Ml Ol 2015                   MS. JULIE ANN MARTINEZ
                                                2109 STANTON
                                                SAN ANGELO, TX 76901
                                                                                                             i. &          ^.-       j_ _   &   -




                                                                              ' r              '•'   TO        5€NJ?£R

                                                                              o   . •- "i Li ._ C    I   O     •    \^ i         «-. ~



                                                                   7-iTi:254?47                                    "4ISK-S0152-2Z-'i;
                         1 BO     CVE-H3B- :7.BSOt 5 - •        ,»«ll«j,,u5rH,J,"lIl,3ul,MJ",ll{,i!{,i'{|,!,!i,,'l4,!l!'l